Citation Nr: 0303865	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  99-13 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

What evaluation is warranted for a right inguinal hernia from 
December 24, 1997?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran had qualifying military service from January 1981 
to January 1985.

This matter initially was before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
June 1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, in which service connection 
was granted for a right inguinal hernia and a noncompensable 
evaluation was assigned therefor, effective from December 24, 
1997.  

The Board in a January 2001 decision denied entitlement to a 
compensable evaluation at any time since December 24, 1997.  
The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The VA Secretary 
thereafter moved that the Court to vacate the Board's 
decision and remand the matter to the Board for further 
adjudication to ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In response, the Court in July 2001 
granted the Secretary's motion, vacated the Board's January 
2001 decision, and remanded the appeal to the Board for 
further actions.  

Upon return of the case to the Board, the veteran was 
notified in writing of his right to submit additional 
evidence or argument by a letter, dated in November 2001, and 
in February 2002, he submitted additional evidence in support 
of his claim.  In March 2002, the Board conducted additional 
evidentiary development of pursuant to 38 C.F.R. § 19.9 
(2002).  Upon completion of the requested actions and notice 
to the veteran, another informal hearing presentation was 
submitted by the representative.

Only the issue identified on the title page is now before the 
Board for its review.  During the course of the instant 
appeal, the veteran has raised issues as to his entitlement 
to an increased rating for ilioinguinal nerve entrapment and 
a separate evaluation for scarring in the right inguinal 
area.  Such matters have not been developed for the Board's 
review at this time and are not otherwise within the Board's 
jurisdiction.  They are, however, referred to the RO for 
consideration.


FINDINGS OF FACT

1.  For the period from December 24, 1997, to February 28, 
2001, a recurrence of the veteran's right inguinal hernia is 
not shown.  

2.  For the period since March 1, 2001 there is shown to be a 
small, postoperative, recurrent hernia of the right inguinal 
area that is readily reducible; use of a truss has been 
prescribed.  It is not shown that the veteran's right 
inguinal hernia is less than well-supported by the truss.


CONCLUSIONS OF LAW

1.  For the period from December 24, 1997, to February 28, 
2001, the criteria for the assignment of a compensable rating 
for a right inguinal hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.114, Diagnostic Code 7338 (2002).

2.  For the period from March 1, 2001, to the present, the 
criteria for the assignment of an initial rating of 10 
percent, but not greater, for a right inguinal hernia have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.114, Diagnostic Code 7338.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As referenced above, the VCAA was signed into law in November 
2000.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, and VA has issued regulations 
implementing the VCAA; specifically, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The VCAA and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issue in question.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102 ; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter, 
dated in July 2002, that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was also advised that it was his responsibility to either 
send medical treatment records from his private physicians 
regarding treatment for his claimed disability, or to provide 
a properly executed release so that VA could request the 
records for him.  No response to the July 2002 letter to the 
veteran was received by the Board.  The duty to notify of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A ; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  To the 
extent that the claimant has provided authorizations, his 
private medical records were obtained.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The claimant was notified 
that if it was determined that there was a need for a VA 
examination, one would be provided to him; no further VA 
examination beyond those already afforded him in 1998 and 
1999 in the RO's processing of the veteran's claim is found 
to be needed.  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duties to assist and notify the appellant have been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

It is noted that the veteran, by means of a notice of 
disagreement filed in September 1998, challenged the 
disability rating initially assigned by the RO for his 
service-connected right inguinal hernia.  As such, there is 
presented an "original claim" as contemplated by Fenderson 
v. West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found), as 
opposed to a claim for an "increased rating".  While it is 
apparent that the RO has not developed this matter in light 
of Fenderson, it is neither alleged nor shown that 
consideration of the merits of the claim pursuant to 
Fenderson would result in any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.114, Diagnostic Code 7338, a 30 percent 
evaluation is warranted for a small, postoperative recurrent, 
or unoperated, but irremediable inguinal hernia, which is not 
well supported by a truss, or not readily reducible.  A 10 
percent evaluation is warranted for a postoperative recurrent 
inguinal hernia that is readily reducible and well supported 
by a truss or belt.  Where the hernia is not operated, but 
reducible, or where it is small, reducible, or without true 
hernia protrusion, a noncompensable rating is for assignment.

Service medical records show that, in October 1981, the 
veteran underwent a right inguinal hernioplasty correction of 
a right indirect inguinal hernia.  Postservice, further 
treatment was obtained at a private facility in February 
1995, inclusive of a right inguinal herniorrhaphy, with 
modified Bassini repair.  VA records of outpatient treatment 
compiled between 1995 and 2001 fail to identify any 
recurrence of the veteran's right inguinal hernia, and VA 
medical examinations in February 1998 and July 1999 likewise 
disclosed no evidence of a recurrence of the hernia in 
question.  While some records note complaints of pain (see, 
e.g., VA outpatient treatment records from February, April, 
and November 1999, and from January 2001, objective evidence 
of a hernia was not clinically shown. 

VA outpatient medical treatment is shown, however, to have 
been sought by the veteran on March 1, 2001, for persistent 
pain in the area of prior hernia repairs.  Examination at 
that time initially revealed a small, right inguinal hernia, 
along with tenderness and reproduction of pain upon palpation 
of the hernia.  In the opinion of the treating medical 
professional, a truss was not necessary or recommended.  

In November 2001, it was reported in a clinical note that the 
veteran had privately purchased a truss to wear and that he 
found that it made his hernia "hurt worse."  Several days 
later, the veteran was again seen, at which time he requested 
a truss and the examiner noted the presence of a possible 
small hernia.  Ten days thereafter, the veteran was measured 
and fitted with two large trusses for his hernia.  In January 
2002, the veteran reported to an attending medical 
professional that he was unable to wear the truss as it 
worsened his groin pain; in another January 2002 note, it was 
set forth that the veteran's right inguinal hernia was 
reducible.  

The Director of a VA Pain Clinic stated in February 2002 
correspondence that the veteran was receiving ongoing 
treatment for neuropathic pain resulting from a right 
inguinal hernia repairs, with a residual small defect.  It 
was noted that the veteran was referred for a truss but he 
could not tolerate wearing one.  In a July 2002 clinical 
note, it was indicated that further surgery for repair of the 
veteran's right inguinal hernia had not yet been scheduled.  

Inasmuch as the available medical data fail to denote the 
existence of any hernia recurrence from December 24, 1997 
through February 28, 2001, it is apparent that the diagnostic 
criteria for the assignment of a compensable schedular 
evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7338, 
have not been satisfied.  

The presence of a small, reducible right inguinal hernia was, 
however, identified on March 1, 2001.  While a truss was 
subsequently prescribed for such hernia, there is no 
indication that the prescribed truss did not support well the 
veteran's hernia.  While the record does reflect that the 
truss increased the pain level, the pain was associated with 
the appellant's separately service-connected disability 
involving the right ilioinguinal nerve.  Thus, awarding 
additional compensation here for pain would violate the 
doctrine against pyramiding.  38 C.F.R. § 4.14 (2002) 
("[t]he evaluation of the same disability under various 
diagnoses.")  Moreover, no professional has determined that 
the veteran's small, irreducible right inguinal hernia alone 
is not well-supported by a truss.  As such, compensation in 
excess of the 10 percent assigned for the hernia is not in 
order.

Therefore, based on the foregoing, and the Fenderson 
doctrine, a noncompensable rating is for assignment for the 
period from December 24, 1997, to February 28, 2001, and a 10 
percent rating, but none greater, is warranted for the period 
from March 1, 2001, to the present.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent indicated, 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a compensable rating for a right inguinal 
hernia from December 24, 1997, to February 28, 2001, is 
denied.

Entitlement to a rating of 10 percent, but none greater, for 
a right inguinal hernia, for the period since March 1, 2001, 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


	                        
____________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

